*221MEMORANDUM
BY THE COURT
The single question in this case is: Under the law, is the plaintiff entitled to subsistence? The act of April 6, 1914 (38 Stat. 318), reads as follows:
“ On and after July first, nineteen hundred and fourteen, unless otherwise expressly provided by law, no officer or employee of the United States shall be allowed or paid any sum in excess of expenses actually incurred for subsistence while traveling on duty outside of the District of Columbia and away from his designated post of duty, nor any sum for such expenses actually incurred in excess of $5 per day; * *
Section 13 of the act of August 1, 1914 (38 Stat. 680), provides as follows:
“ That the heads of executive departments and other Government establishments are authorized to prescribe per diem rates of allowance not exceeding $4 in lieu of subsistence to persons engaged in field work or traveling on official business outside of the District of Columbia and away from their designated posts of duty when not otherwise fixed by law * *
*222The Secretary of the Treasury, in pursuance of the foregoing authorization, promulgated the following regulations:
“(14) In case absence from official station involves part of a day the per diem for that day shall be as follows:
“(a) No per diem will be allowed when such absence is for three hours or less.
“(b) A per diem of $2 will be allowed when such absence is for more than three and not more than six hours.
“(c) A per diem of $8 will be allowed when such absence is for more than 6 hours and not more than 12 hours.
“(d) A per diem of $4 will be allowed when the absence is for more than 12 hours.
“ (e) The calendar day will be the unit.”
The regulations had the force of law. United States v. Morehead, 243 U. S. 607; United States v. Smull, 236 U. S. 405, 411. See also Ward v. United States, 60 C. Cls. 1002.
The plaintiff under the stipulated facts comes within the statute and the regulations and is entitled to a judgment for $54. It is so ordered.